Citation Nr: 1438240	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-32 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, variously diagnosed.

2.  Entitlement to service connection for an acquired psychiatric disability, variously diagnosed.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for PTSD to include memory loss (previously psychoneurotic anxiety and depressive reaction, depressive neurosis with insomnia, depression due to adjustment reaction, and alleged PTSD).  The issue was subsequently recharacterized by the RO as entitlement to service connection for an acquired psychiatric disability (to include PTSD with memory loss, psychoneurotic anxiety and depressive reaction, depressive neurosis with insomnia, and depression due to adjustment reaction).

As the Veteran has claimed various psychiatric conditions throughout the years, all of which have been considered by the RO and denied in various rating decisions, the Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record reflects that in May 2014, the Veteran's attorney requested a hearing before a Veterans Law Judge at the RO.  Subsequently, a July 2014 letter was received from the Veteran's attorney who indicated that the Veteran was withdrawing his request for a hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

Also, in July 2014, the Veteran, via his attorney, submitted additional evidence in support of his claim.  No waiver of agency of original jurisdiction (AOJ) consideration accompanied the submission of the evidence; however, as the Board herein reopens and grants the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, no prejudice results to him in the Board considering such evidence in the first instance. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

In a July 2014 correspondence, the Veteran's attorney raised the issue of a total disability rating based on individual unemployability (TDIU).  This issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Service connection for a nervous condition was initially denied on the merits in an April 1981 rating decision, on the grounds that a nervous condition was not incurred in or aggravated by military service, and that a psychosis did not manifest itself to a compensable degree during the presumptive period.

2.  Most recently, service connection for psychoneurotic anxiety and depressive reaction, depressive neurosis with insomnia, depression due to adjustment reaction, and alleged PTSD, was denied in an unappealed October 2002 rating decision on the grounds that no new and material evidence had been submitted. 

3.  Evidence received since the October 2002 rating decision was not previously considered by agency decision makers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is not cumulative or redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

4.  Major depression, dysthymic disorder, and anxiety disorder, NOS, with alcohol abuse related thereto, are related to the Veteran's active duty service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for an acquired psychiatric disability, variously diagnosed, is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2013).

2.  The criteria for service connection for major depression, dysthymic disorder, and anxiety disorder, NOS, with alcohol abuse related thereto, have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed, such error was harmless and will not be further discussed.

New and Material Evidence

The Board recognizes that the RO reopened the matter of service connection for an acquired psychiatric disability in the September 2013 Supplemental Statement of the Case (SSOC).  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Service connection for a nervous condition was initially denied on the merits in an April 1981 rating decision, on the grounds that a nervous condition was not incurred in or aggravated by military service, and that a psychosis did not manifest itself to a compensable degree during the presumptive period.  Most recently, in an October 2002 rating decision, the RO declined to reopen the Veteran's claim, subsequently characterized as service connection for psychoneurotic anxiety and depressive reaction, depressive neurosis with insomnia, depression due to adjustment reaction, and alleged PTSD, on the grounds that no new and material evidence had been submitted.  The Veteran did not appeal this decision, so the October 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim for in September 2009.  Consistent with the ruling in Clemons, the Veteran's appeal for service connection for a psychiatric disability must be broadly construed to encompass both claims for service connection for PTSD and for psychiatric disabilities other than PTSD.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the October 2002 rating decision includes a July 2014 evaluation from a private psychologist.  The psychologist, following an evaluation of the Veteran, diagnosed him with major depression, dysthymic disorder, and anxiety disorder, NOS, and opined that it was more likely than not that the Veteran's  symptoms of anxiety, dysthymia, and depression began while he was on active duty in Vietnam.  This evidence is new as this report was not previously considered and material as it pertains to an unestablished fact of the claims that was previously lacking, a nexus to service.  The July 2014 examination report is therefore adequate evidence to raise a reasonable possibility of substantiating the claim.  Therefore, the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A review of the evidence of record shows that the Veteran has a current diagnosis of an acquired psychiatric disability.  While the Veteran has received several psychiatric diagnoses throughout the years, the more recent medical evidence of record reflects current diagnoses of major depression, dysthymic disorder, anxiety disorder, and alcohol dependence.  In an August 2002 VA examination, the Veteran was diagnosed with major depression, chronic, and alcohol dependence.  In an April 2012 VA examination, the examiner diagnosed the Veteran with dysthymic disorder and alcohol dependence, and in a July 2014 private evaluation, the psychologist diagnosed the Veteran with major depression, dysthymic disorder and anxiety disorder, NOS.  The Board does note that in the course of the appeal, the Veteran's claim included service connection for PTSD.  However, a review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD. 

The Veteran claims that his current psychiatric disability is related to his service.  He stated that while in Vietnam, he was subject to numerous verbal attacks from a sergeant, which led him to begin drinking more heavily.  He also stated that he was molested by a fellow solider, and that another solider threatened to shoot him, that he saw many casualties, and that his unit sustained nightly mortar attacks during the summer of 1969.   The Veteran not only began drinking heavily, but experienced anxiety which included sleep difficulties and loss of confidence while in service.  

Although the service treatment records are silent regarding complaints, a diagnosis, or treatment for a psychiatric disability, the Veteran has consistently described these in-service incidents throughout the appeal period, including when made to treatment providers.  He is certainly competent to report the occurrence of these incidents in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board similarly finds the Veteran's statements credible because of their consistency.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  There is no contradictory evidence. 

Regarding the requirement of a nexus between the Veteran's current acquired psychiatric disability and service, an April 2012 VA examiner, a psychologist, diagnosed the Veteran with dysthymic disorder and alcohol dependence, and stated that along with the lack of a clear and direct link between the Veteran's reported stressors and his current symptoms, his significant history of chronic alcoholism made it difficult to attribute his dysfunction solely to military stressors.  The examiner also noted that the Veteran had been previously diagnosed with major depressive disorder, but no longer met the criteria for that condition.

In July 2014, a private psychologist evaluated the Veteran and diagnosed the Veteran with major depression, moderate to severe, recurrent; dysthymic disorder; and anxiety disorder, NOS.  The psychologist opined that it was more likely than not that the Veteran's symptoms of anxiety, dysthymia, and depression began while he was on active duty in Vietnam, and that his self-medication with alcohol was a common reaction to those emotions and conflicts.  He went on further to state that the Veteran's disorders were triggered by his experience while deployed in Vietnam, and that his condition had deteriorated since his separation from service up to and including the present.

Based on a review of the record, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's current acquired psychiatric disorder is related to his service in Vietnam.  Therefore, the Board resolves reasonable doubt in the Veteran's favor, and service connection for an acquired psychiatric disability, variously diagnosed, is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for an acquired psychiatric disability, variously diagnosed, is granted.

Entitlement to service connection for major depression, dysthymic disorder, and anxiety disorder, NOS, with alcohol abuse related thereto, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


